Citation Nr: 0521020	
Decision Date: 08/04/05    Archive Date: 08/17/05

DOCKET NO.  01-09 627	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Louisville, Kentucky


THE ISSUES

1.  Entitlement to service connection for a right knee 
disorder.

2.  Entitlement to service connection for chronic 
gastroenteritis.

3.  Whether new and material evidence has been submitted to 
reopen the claim for entitlement to service connection for 
post traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARINGS ON APPEAL

The veteran and his wife


ATTORNEY FOR THE BOARD

D. M. Casula, Counsel


INTRODUCTION

The veteran had active service from September 1969 to June 
1970.

This matter comes before the Board of Veterans' Appeals 
(Board), in part, from a June 2000 RO rating decision which 
found that new and material evidence had not been submitted 
to reopen the claim for entitlement to service connection for 
PTSD.  This matter further comes before the Board from a July 
2001 RO rating decision which denied entitlement to service 
connection for a right knee disorder and for chronic 
gastroenteritis.  

On March 15, 2005 the veteran testified at a hearing at the 
RO before the undersigned Acting Veterans Law Judge.  A 
transcript of that hearing is associated with the record.  On 
April 11, 2005, he submitted a letter to the Board requesting 
to personally appear before the Board in order to provide 
testimony supportive of his claim.  The provisions of 
38 U.S.C.A. § 7107 provide a claimant the right to "a 
hearing" before the Board which has been provided.  The 
veteran has not challenged the accuracy of the hearing 
transcript, see generally 38 C.F.R. § 20.716, and the Board 
finds no basis for further scheduling of a hearing before the 
Board at this time.

At his March 2005 hearing, the veteran claimed that his 
stomach problems (chronic gastroenteritis) resulted from his 
PTSD.  As this claim for secondary service connection has not 
been adjudicated by the RO, it is referred to the RO for 
appropriate action.  He also alleged the presence of shrapnel 
wounds in his left shoulder as a result of combat related 
injury, but was unclear as to whether he desired to pursue a 
service connection claim.  This issue is also referred to the 
RO for appropriate action.

The issues of service connection for a right knee disorder, 
for chronic gastroenteritis, and for PTSD being remanded are 
addressed in the REMAND portion of the decision below and are 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.


FINDINGS OF FACT

1.  A May 2000 Board decision denied service connection for 
PTSD on the basis that the claimed inservice stressors had 
not been corroborated by service records or other credible 
evidence.

2.  Evidence received since the May 2000 Board decision, 
consisting of several buddy statements averring to their 
personal knowledge of the veteran's exposure to inservice 
stressors, is new, relevant, and so significant that it must 
be considered in connection with the claim for service 
connection for PTSD.


CONCLUSIONS OF LAW

1.  The May 2000 Board decision denying entitlement to 
service connection for PTSD is final.  38 U.S.C.A. §§ 7104, 
7105(c) (West 2002).

2.  New and material evidence for the claim for service 
connection for PTSD has been submitted since the final May 
2000 Board decision; the claim for service connection for 
PTSD is reopened.  38 U.S.C.A. §§ 5108, 7104 (West 2002); 38 
C.F.R. § 3.156 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

By August 1997 rating decision, the RO denied entitlement to 
service connection for PTSD essentially based on a finding 
that there was no evidence of a current disability (no 
diagnosis of PTSD) and there was no evidence showing any 
stressor events in service.  

Subsequently, in May 2000, the Board confirmed the denial of 
entitlement to service connection for PTSD, essentially based 
on a finding that although there was now a notation of PTSD 
in the veteran's medical records, there was no evidence to 
confirm that the veteran was involved in combat in Vietnam 
and no competent evidence to verify the veteran's reported 
stressor events in service.  The veteran filed a Motion for 
Reconsideration which was denied by the Board.  The veteran 
did not appeal the Board's May 2000 decision to the United 
States Court of Appeals for Veterans Claims (CAVC) and it 
became final.  38 U.S.C.A. §§ 7104, 7105(c) (West 2002).  
Thus, the claim for entitlement to service connection for 
PTSD may be reopened only if new and material evidence is 
submitted.  38 U.S.C.A. §§ 5108, 7104; Manio v. Derwinski, 1 
Vet.App. 140 (1991).

"New and material evidence" means evidence not previously 
submitted to VA decisionmakers which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which, by 
itself or in connection with evidence previously assembled, 
is so significant that it must be considered in order to 
fairly decide the merits of the claim.  38 C.F.R. § 3.156(a) 
(2001); Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).  
Recent amendments to 38 C.F.R. § 3.156(a) apply only to 
claims to reopen received on or after August 29, 2001, and, 
hence, have no bearing on the instant case.  See 66 Fed. Reg. 
45,620, 45,630 (Aug. 29, 2001).

Evidence received subsequent to a final rating decision is 
presumed credible for the purposes of reopening a claim 
unless it is inherently false or untrue, or it is beyond the 
competence of the person making the assertion.  Duran v. 
Brown, 7 Vet. App. 216, 220 (1995).

Entitlement to service connection for PTSD requires (1) a 
diagnosis of PTSD which conforms to the criteria under the 
DIAGNOSTIC AND STATISTICAL MANUAL OF MENTAL DISORDERS, 4th 
ed. 1994, (DSM-IV), (2) a link, established by medical 
evidence, between current symptoms and an in- service 
stressor, and (3) credible supporting evidence that the 
claimed stressor occurred.  38 C.F.R. § 3.304(f) (2004).  

Service records or "other supportive evidence" may 
establish combat status.  See West v. Brown, 7 Vet. App. 70, 
76 (1994).  A claimant's testimony alone may establish the 
occurrence of the claimed in-service stressor if consistent 
with the circumstances, conditions, or hardships of his/her 
service.  However, this provision is only applicable once a 
claimant has established that he/she engaged in combat with 
the enemy.  38 C.F.R. § 3.304(f) (2004).

The CAVC has made it clear that, where a claimed stressor is 
alleged to have occurred during combat, VA must make a 
specific finding as to whether or not the claimant was 
involved in combat.  Gaines v. West, 11 Vet. App. 353, 359 
(1998).  VA is not required to accept a claimant's assertions 
of combat exposure but, in arriving at its findings of fact, 
the credibility of the claimant's testimony and statements of 
record must be addressed.  Cohen, 10 Vet. App. at 145-46.
"Credible supporting evidence" of a non-combat stressor may 
be obtained from service records or other sources, to include 
lay testimony.  Gaines, 11 Vet. App. at 353; Moreau v. Brown, 
9 Vet. App. 389 (1996).  For instance, independent evidence 
such as radio logs and morning reports which establish the 
occurrence of a stressful event and implies a claimant's 
personal exposure is sufficient to constitute credible 
supporting evidence.  Suozzi v. Brown, 10 Vet. App. 307 
(1997).  However, the regulatory requirement for "credible 
supporting evidence" means that a claimant's testimony, or 
the medical opinion based upon post-service examination, 
alone cannot, as a matter of law, establish the occurrence of 
a non-combat stressor.  Dizoglio v. Brown, 9 Vet. App. 163, 
166 (1996); Moreau, 9 Vet. App. at 396.  Examples of "other 
supportive evidence" includes, but is not limited to, 
incidents of a plane crash, ship sinking, explosion, rape or 
assault, or duty in a burn ward or graves registration unit.  
See Veterans Benefits Administration (VBA) Adjudication 
Procedure Manual M21-1 (M21-1), Part VI.

When the claim was denied by the Board in May 2000, the 
evidence on file consisted of service medical records; 
service personnel records; VA treatment records; private 
treatment records; testimony from two hearings; responses 
from the U.S. Armed Services Center for the Research of Unit 
Records (CURR); letters that the veteran sent to his wife 
while he was in Vietnam; statements from the veteran's wife 
and neighbor; and the veteran's statements.  The Board denied 
the claim on the basis that the veteran's claimed inservice 
stressors had not been corroborated by service records or 
other credible evidence.

Evidence submitted subsequent to the May 2000 Board decision 
includes several buddy statements; VA treatment records; 
private treatment records; testimony from a travel Board 
hearing; more of the veteran's statements and his wife's 
statements; a statement from the veteran's employer; a 
statement from the veteran's mother-in-law; letters that the 
veteran sent to his wife while he was in Vietnam (some of 
which are duplicates); original envelopes for the in-service 
letters with military bulk mail stamping; and letters that 
the veteran's buddy sent to the veteran while they were both 
in Vietnam.

Letters from R.A.M., who indicates having served with the 
veteran in Company A, 2nd, of the 1st, 196th Light Infantry 
Battalion, 23rd Infantry (Americal) Division, indicates being 
present with the veteran during a medical evacuation of 
wounded soldiers wherein they received incoming fire.  R.A.M. 
also indicated that in February 1970, while on patrol, they 
were hit by sniper fire and the veteran stuck his head up to 
see where the sniper fire was coming from and R.A.M. reached 
up and pulled the veteran's head down as several rounds hit 
from behind their place of cover.  R.A.M. also indicated that 
another squadmate, F.C.F., Jr., had been killed in action on 
February [redacted], 1970.

Another letter from D.A.D., indicates having served with the 
veteran in Vietnam from "1969-1970" with the Americal 
Division, Company A, 2nd of 1st 196th Light Infantry Battalion.  
D.A.D. confirms the veteran's presence in Vietnam and 
referred to the veteran as a fellow combat veteran.  The 
veteran has also submitted a number of the letters (with 
postmarked envelopes) which he sent home during the time he 
was in Vietnam.  Additionally, he provided documentation that 
a servicemate F.C.F., Jr., died on February [redacted], 1970 as a 
result of small arms fire while assigned to the 169th Light 
Infantry Brigade in Quang Tin, South Vietnam.

The buddy statements averring to personal knowledge of the 
veteran's exposure to inservice stressors were not previously 
considered by the Board in May 2000, and directly address the 
previous evidentiary defect; the lack of credible evidence 
that the veteran was exposed to his claimed inservice 
stressors.  The statements must be presumed as credible for 
the purposes of reopening a claim.  Duran, 7 Vet. App. at 
220.  Additionally, the veteran has authenticated the 
originality of his inservice letters and two separate letters 
place him at Camp Hawk Hill and Camp Legionnaire in the later 
part of February 1970 which is not reflected in his personnel 
records.  As such, the Board finds that the buddy statements 
are new and material in that they provide corroboration for 
the veteran's contentions that he was involved in combat in 
Vietnam, and the authentication of the inservice letters is 
new and relevant as they place the veteran in locations other 
than that reflected in his personnel record.  This evidence 
is so significant that it must be considered in order to 
fairly decide the merits of the claim.  Thus, the claim for 
entitlement to service connection for PTSD is reopened.  38 
U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).  To this extent only, 
the veteran's appeal has been granted.


ORDER

New and material evidence has been submitted in support of 
the claim for service connection for PTSD and the claim has 
been reopened; to this extent only the veteran's appeal is 
granted.


REMAND

The Board finds that there is a further VA duty to assist the 
veteran in developing evidence for his service connection 
claims.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 
3.159(c) (2004).  During his March 2005 hearing, the veteran 
reported the existence of VA clinic records relevant to his 
claims on appeal.  He indicates having received psychiatric 
treatment at the Lexington VA Medical Center, and argued that 
his VA clinic records would confirm the presence of shrapnel 
in his left shoulder claimed as one of his stressors 
supporting his PTSD diagnosis.  The RO should obtain these VA 
clinic records prior to any further adjudication.  38 C.F.R. 
§ 3.159(c)(2) (2004).

PTSD

The Board is also of the opinion that further research by 
CURR may be helpful in verifying the claimed stressors.  A 
February 21, "1969" letter from the veteran was written 
from "Hawk Hill, Vietnam" while a February 26, 1970 letter 
places his location at "Hill Legionnaire, Vietnam."  On 
February 26, 1970, he describes running "jocks," otherwise 
described as going into the jungle to hunt the enemy, with 
action around the perimeters of his base.  He described the 
environment as "pretty rough."  As indicated above, he 
alleges that being assigned to Company A, 2nd of 1st 196th 
Light Infantry Battalion at the time F.C.F., Jr., was killed 
in action on February [redacted], 1970.  However, available morning 
reports show the veteran's assignment to Company A on March 
5, 1970.  

The RO is requested to seek verification through CURR the 
following details of the claimed stressors:

(a) whether any enemy combat actions were 
reported in the vicinity of Hawk Hill, Vietnam 
and Hill Legionnaire, Vietnam for the time period 
between February 21, 1970 to March 5, 1970; and 
(b) confirmation that F.C.F., Jr., was killed in 
action on February [redacted], 1970 and the exact 
location and manner of his death in the Quang Tin 
Province of South Vietnam.

Right Knee Disorder

The veteran contends that he has had right knee problems 
since his active service.  He testified that he injured his 
knee in service when he was going up a hill and fell.  He 
claimed he did not receive treatment at that time because he 
was out in the field on a mission.  He also reported injuring 
his right knee another time in service.  In support of his 
claim he submitted a private treatment record dated in April 
1970 which shows that the veteran complained of injuring his 
right knee during basic training when he fell carrying a man, 
and injured it again later.  He reported that his right knee 
was swollen for sometime, but it was not swollen now.  An x-
ray of the right knee was normal.  There are no other 
treatment records in the claims file which pertain to the 
veteran's right knee, and indeed he has reported that he has 
not received any treatment for his right knee since service.

The veteran has claimed recurrent and persistent right knee 
symptoms since his in-service injuries.  It is unclear 
whether the veteran has any current right knee condition 
which may be related to what he was treated for during 
service.  Pursuant to VA's duty to assist the veteran, a VA 
examination with opinion on this matter should therefore be 
obtained.  Duenas v. Principi, 18 Vet. App. 512, 516 (2004).

Chronic Gastroenteritis

The veteran contends that his chronic gastroenteritis had an 
onset in service.  He submitted a medical report dated in 
April 1970 from a private doctor that he reportedly saw while 
he was home on emergency leave from his service in Vietnam.  
He complained of stomach pains for two weeks which began 
while he was in service in Vietnam, and "was and is 
associated with diarrhea".  He reported that whenever he 
ate, his stomach hurt.  Examination of the stomach was 
essentially normal.  The diagnosis was chronic 
gastroenteritis, possibly neurogenic in origin.  Post-service 
treatment records reflect that the veteran has had various 
gastric problems.  It is unclear whether the veteran's 
current gastric problems may be related to the chronic 
gastroenteritis which was diagnosed during service, in April 
1970, by a private doctor.  Pursuant to VA's duty to assist 
the veteran, a VA examination with opinion on this matter 
should therefore be obtained.  Duenas, 18 Vet. App. at 516.

Accordingly, the case is REMANDED to the RO via the AMC for 
the following:

1.  The RO should obtain complete records of the 
veteran's treatment at the Lexington VAMC, to 
include all available x-ray reports of the left 
shoulder.

2.  The RO should request CURR to verify the 
following stressors/events:
	(a) whether any enemy combat actions were 
reported in the vicinity of Hawk Hill, Vietnam 
and Hill Legionnaire, Vietnam for the time period 
between February 21, 1970 to March 5, 1970; and 
(b) confirmation that F.C.F., Jr., was killed 
in action on February [redacted], 1970 and the exact 
location and manner of his death in the Quang Tin 
Province of South Vietnam.

3.  The RO should adjudicate and identify the 
stressor(s) to which the veteran was exposed in 
service, if any.

4.  The veteran should be scheduled for VA 
examination to determine whether he has an 
acquired psychiatric disorder that was first 
manifested in service and/or is related to 
event(s) in service.  The RO should accomplish the 
following action:
		a) provide the examiner a list of the 
accepted in-service stressors; and 
	b) provide the examiner the claims folder 
(including all associated folders of medical 
records) and a copy of this Remand before the 
examination in order that they may review 
pertinent aspects of the veteran's service and 
medical history.  

The examiner should then be requested to provide 
findings and opinion to the following questions:
		a) whether the veteran meets the criteria for 
a PTSD diagnosis and, if so, to specifically 
identify which stressor(s) are linked to the PTSD 
diagnosis; and 
		b) if the examining physician finds that the 
veteran does not have PTSD, to provide opinion as 
to whether it is at least as likely as not 
(probability of 50% or greater) that any 
currently diagnosed psychiatric disorder was 
first manifested in service and/or is related to 
event(s) in service?

5.  The RO should also schedule the veteran for a 
VA examination in order to determine the nature 
and probable etiology of any right knee disorder.  
All indicated tests should be accomplished.  The 
claims folder and a copy of this REMAND must be 
provided to and reviewed by the examiner in 
conjunction with the examination.  The 
examination report should reflect that such a 
review was conducted.  All clinical findings and 
opinions, and the bases therefor, should be set 
forth.  The examiner is to render an opinion as 
to whether it is at least as likely as not (50 
percent probability or more) that any current 
right knee condition was either initially 
manifested during military service or was 
otherwise related to his military service?  A 
complete rationale for any opinion expressed must 
be provided. 

6.  The RO should schedule the veteran for a VA 
examination in order to determine the nature and 
probable etiology of any gastric disorder, to 
include gastroenteritis.  All indicated tests 
should be accomplished.  The claims folder and a 
copy of this REMAND must be provided to and 
reviewed by the examiner in conjunction with the 
examination.  The examination report should 
reflect that such a review was conducted.  All 
clinical findings and opinions, and the bases 
therefor, should be set forth.  The examiner is 
to render an opinion as to whether it is at least 
as likely as not (50 percent probability or more) 
that any current gastric disorder, including 
gastroenteritis, was either initially manifested 
during military service or was otherwise related 
to his military service?  A complete rationale 
for any opinion expressed must be provided.  

7.  Following completion of the foregoing, the RO 
should readjudicate the claims on appeal.  If any 
benefit sought on appeal remains denied, the 
veteran and his representative should be provided 
a supplemental statement of the case (SSOC).  The 
appellant and his representative should be 
allowed an appropriate period of time for 
response.

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The veteran need take no 
action until otherwise notified, but he may furnish 
additional evidence and argument while the case is in remand 
status.  Kutscherousky v. West, 12 Vet. App. 369 (1999); 
Quarles v. Derwinski, 3 Vet. App. 129, 141 (1992); Booth v. 
Brown, 8 Vet. App. 109 (1995).  The purpose of this REMAND is 
to obtain additional information and to ensure due process of 
law.  No inference should be drawn regarding the final 
disposition of the claim as a result of this action.

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).


	                     
______________________________________________
	T. Mainelli
	Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


